Energy Efficiency Action Plan (debate)
The next item is the report by Mr Bendt Bendtsen, on behalf of the Committee on Industry, Research and Energy, on the revision of the Energy Efficiency Action Plan.
Mr President, the EU's target of achieving 20% energy efficiency savings by 2020 could be at risk of becoming yet another Lisbon prophecy. With the current initiatives, it looks like we will achieve 10 or 11%. That is not good enough. We must invest in energy efficiency for economic, commercial, environmental and social reasons. A greater focus on energy efficiency will mean, first and foremost, that we use less energy. This will result in savings and, according to the Commission's figures, the financial benefits of achieving our 20% target are in the region of EUR 1 000 per household per year.
While China and the United States are now making significant investments in this area, things are moving more slowly in Europe. We are trailing behind. In China, the state subsidises these industries. The United States has fantastic framework conditions for business, whereas European citizens only think about how much luxury we will get for our monthly salaries. There is too little focus on innovation and on achieving results. From a political point of view, we must focus on some areas that can allow us to leave this world a better place than it was when we took it over - areas which will also provide a large economic return, create new jobs and improve our competitiveness.
Energy efficiency also has the additional benefit of providing work for Europe's small and medium-sized enterprises. The three central pillars of the EU's energy efficiency policy are, as I see it, the national action plans, the product policy and buildings. These are three very different types of policies, and if we start with the national action plans, they have not proven to be very effective, but they nevertheless have a large amount of potential. We therefore need to streamline them and give the Commission the opportunity to use them actively as a tool. The Commission will have the chance to reject the action plans if they are not sufficiently ambitious. This will result in transparency for citizens. However, it is of the utmost importance that we maintain the Member States' independence and give them the opportunity to decide for themselves where they want to apply their efforts. Thus, in some countries, the potential for energy savings in buildings is greater than in other countries, just as entirely different countries will presumably focus on increased energy savings in connection with production.
The second pillar is the product policy, which concerns both standards and labelling. Standards are, by far, the more important of the two, and it is very easy to demonstrate the size of the savings that will be made as a result of the standards, and again, this will increase innovation.
The buildings policy is also important. Targets will be set in relation to the 2050 road map. Buildings are absolutely crucial in energy and climate policy. Forty percent of energy consumption comes from our buildings. This is an area where savings can be made that will be evident in the final accounts. I am convinced that these three areas will provide an important foundation for competitiveness and innovation for many years to come. Thus, the report recommends a financial instrument for leveraging investments in projects relating to energy efficiency. There are models in some European countries in which investments are leveraged many times over, and the question is whether the EU should not also arrange its finances in this way. I hope that Parliament can agree to adopt this report with a large political majority, as this is important - it is a very important area for Europe and for our enterprises.
Mr President, honourable Members, first of all, I am grateful to Parliament's Committee on the Environment, Public Health and Food Safety, the Committee on Industry, Research and Energy and the Committee on Regional Development for the intensive debate and for the report that we are debating today. That applies to Mr Bendtsen in particular, but also to other Members who have been involved in this matter for a long time and have shown a high level of competence.
If we just take stock of the interim situation with regard to the three 20% targets that we have been set - CO2, renewable energies in the energy mix and greater energy efficiency: with regard to CO2 and renewable energies, we are making good progress, but where energy efficiency is concerned, we are just beginning. If we do not take action, we will not meet the target. That means that, although we have been set a target - Parliament, the Council, all European institutions - our progress, particularly after the crisis, is not likely to result in 20% more energy efficiency; instead, as things currently stand, it would only be possible to achieve a maximum of 8, 9, 10% in ten years' time.
My second point is that I am not completely happy with the term energy efficiency, because no one except us understands it. If you ask your neighbours or your friends, they understand energy saving, but energy efficiency is just some sort of technical term. In fact, the issue we have with regard to this target is that what actually needs to be achieved has not yet been conclusively defined. We have an overall assessment of energy consumption for 2005, supplemented by data from 2007 on account of the inclusion of Romania and Bulgaria, and that year is the starting point. The level of consumption referred to there is well-known. At that time - it was before my time - all decisions reflected a normal forecast, in other words, an energy demand that would increase, and from that, in turn, 20% was deducted. If energy savings are disregarded, will our energy demand actually increase, I ask myself. In my country - Germany - probably not. However, in new Member States - I only need to mention motor vehicles, the number of cars per inhabitant, housing sizes, industrial development - it certainly will increase. However, up to now, there has been no objective report that assesses the forecasts. Twenty percent - of how much, we do not know. We have PRIMES and other models - I have doubts about many of the predictions of the figures. For example, there are founder members of the European Union who claim their energy demand will increase sharply by 2020 without energy savings. The deduction of 20% gives exactly the same figures as those from 2005. That is surely not possible. That means, first of all, that we need figures, perspectives and forecasts that have authority. We want to produce these by February or March.
I am counting on the Heads of State or Government to take this matter just as seriously in February as they did before the crisis, as it seems to me that, as things stand, the Member States will not vote for binding targets. They may achieve a majority in Parliament, but the Member States want to work on a voluntary basis and they are still a long way from agreeing to the binding targets decided on two or three years ago. Thus, we need to clarify what the forecast for 2020 is without energy efficiency - more from a purely theoretical point of view - and then simply cut it by 20%.
Then we need to ask: where do we start? First of all, in the area of building stock. In the area of housing, work and industry, it is existing buildings where we have the most to do. In this regard, I see public owners - municipalities, states - setting an example. In other words, efficiency must, first of all, be sought wherever the state owns property. Secondly, we have structural programmes at European level and we have different refurbishment programmes in the various countries. We have to link these two together. We will perhaps have to provide less money for paving market places and have fewer bypasses, but instead, we will cofinance more energy efficiency. I also consider this to be a crucial objective for the next budgetary period at European level.
Then comes the subject of transport. It goes without saying that we have to make savings there when we know that there are some Member States in which there are 550 cars for every 1 000 members of the population - petrol and diesel engines - and others where there are 100 or 120. This will be harmonised, but not at a level of 100 cars per 1 000 citizens in Germany, but at 400 to 500 cars per 1 000 citizens in Europe. We therefore need more energy efficiency in the area of transport. Incidentally, the most efficient form of transport is the one that is avoided. Thirdly, there is industry and, fourthly, the energy sector.
The question of the binding nature of any such measures has been discussed at length in the European Parliament. We brought this issue up at an informal lunch in the Energy Council a few weeks ago. I can tell you that the Member States and the energy ministers are handling the subject of energy efficiency very sensitively, but are not yet prepared to take a decision on binding targets. Incidentally, consider an emerging Member State like Poland: will it manage minus 20%? I doubt it. Or consider a saturated Member State like Germany, Austria or Italy: how would we get Austria or Germany, for example, to accept a cut of 30% so that Poland can adjust its economic development, number of cars per citizen and whatever else to the targets? In this regard, we still have some tough discussions ahead of us with regard to how this will be implemented in detail in the various sectors - industry, the energy sector, transport and housing - and in the Member States.
I will now take the report on board and I thank you for its contents. I want to debate this matter on 4 February in the European Council in order once again to see clearly how seriously the governments are taking this and I will then come back to you with a concrete proposal for a new energy efficiency plan. I am sure we will then have sufficient opportunity in spring and summer to discuss everything, including the question of binding targets.
Bearing in mind the principle of subsidiarity, perhaps a two-stage plan might be the right approach. Stage 1 would be voluntary. We will expect national energy efficiency action plans to be provided on an annual basis and we will specify what we expect each year in terms of achieving the targets, but we will not wait until 2020. Instead, if appropriate, we will switch after two years to binding targets if we notice that in the first two years, the voluntary phase has not resulted in progress towards 20% in the Member States. Thank you very much for today.
Mr President, Mr Oettinger, ladies and gentlemen, first of all, I would like to make a correction: the German translation states that I am the chair of the Committee on the Environment, Public Health and Food Safety, but that is not correct. I am the rapporteur. However, in this role, I would like to express my sincere thanks to Mr Bendtsen for his splendid work and excellent cooperation. He has presented an ambitious strategy on the subject of energy efficiency in the European Union. Energy efficiency is the most cost-effective means of lowering emissions and reducing our dependence on energy imports. This will create jobs in Europe, and the money we invest will no longer flow in the direction of Russia, the Middle East or other regions, but will remain in our economy.
The Environment Committee has adopted a comprehensive opinion. I do not need to repeat everything it contains, but it is also very ambitious. Not everything it contains is of equal importance, either. However, I would like to emphasise two points once again. Firstly - we have talked about this, Commissioner - we propose that the European Union sets itself a long-term target in the area of energy efficiency, because if we plan up to 2050, we also need to know roughly how much we consume. Secondly, we have also pointed out the problems with the definition. I believe that we should take the quantity of energy consumed as the basis, as that is measurable and we have data for that. We do not have data for anything else as far as measurement per unit is concerned, for example. Therefore, this is the right approach in my view, and I hope that we can incorporate it into the strategy accordingly in the coming months.
Mr President, Commissioner, energy efficiency is one of the main challenges facing the European Union over the next 10 years. It is also a key element of our energy strategy. At present, the priority is for the report's constructive provisions and the Commission's energy strategy to be implemented by the Member States. For this to happen, several problems need to be resolved. At EU level, we are still facing the problem of measuring energy efficiency. We are currently using the 2020 forecasts for this purpose; however, it would not be sensible to adopt binding legal goals based on these forecasts. In terms of the future, we are not clairvoyants. For this reason, new and better technology needs to be developed, and this has already been mentioned in today's discussion. This technology will allow us to achieve our goal.
It is also important to take regional differences into account. The way that energy is used in Copenhagen is different to the way it is used in eastern Poland. There is no single plan of action that suits everything, and we have to ensure that these plans are compatible with reality. Regional and local authorities will be responsible for implementing policies on energy efficiency, and so the European Commission and Member States must coordinate their activities with local authorities. Otherwise, they will be perceived as bureaucratic red tape and the source of huge costs to regions and citizens. Without multi-level management and the earmarking of funding for this goal, the whole project will be condemned to failure.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to thank those who have worked on this report and, in particular, Mr Bendtsen. I would like to mention two aspects and perhaps give you pause for thought. We are all agreed that energy efficiency, using energy economically, is the most simple and most sensible solution. The question is: how do we achieve this goal? I would also like to ask the question: what have we actually achieved here in Parliament by keep going back to the people with new and higher percentages? Have we really achieved more and had more of an effect? Why and in which areas have we been using energy more efficiently? I am told that industry, which consumes a lot of energy, is using energy more efficiency because it saves money by doing so and because it is beneficial for it. I am also told that when people know that a particular appliance consumes more or less energy, in other words, if they can see that and can see an advantage to themselves, they will decide in favour of energy efficiency. Perhaps working with percentages is completely the wrong way to go about it and we should instead take an incentives approach.
My second question is: the Commissioner made some very eloquent and clear comments about how complicated it is just to explain what energy efficiency is. What is it in fact? How differently is it implemented in the Member States? My fellow Member has just pointed out that the Member States also have very different situations in terms of their economies and geography - completely different. Is it the right solution to work with a single binding figure, or should we not think of something else? I think that, in terms of energy policy, we need, to a certain extent, to move away from the debate of the past, which sought to achieve something with simple figures, binding targets and miracle solutions, because we have clearly not achieved enough. Perhaps, for once, we should try the alternative route of differentiated, varied solutions, which takes account of the different situations, but then also achieves results. What matters is the effect we achieve rather than our particular circumstances.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, I have just one question for Mr Reul. Is it not possible to have binding targets in the course of development and yet still to regard them as differentiated? You contrasted 'binding' and 'differentiated', whereas I believe that it is possible to unite the two. I am completely behind some of the steps that the Commissioner has put forward, but perhaps we can find a way to proceed in a differentiated manner according to the geographical and other circumstances, but still ultimately obtain binding targets.
(DE) Mr President, I, too, advocate differentiated solutions and, like you, Mr Swoboda, I am in the process of considering how such solutions can be brought about. We should not rule anything out at all in respect of where something is to be done. I will take today as my starting point. At the moment, I believe it to be the wrong approach to essentially buy ourselves a little leeway with binding targets and percentages. I would invite us all now to give more thought to what we can achieve and how, on a step-by-step basis. It saddens me that we have not achieved more. Perhaps we need to choose a different approach for that reason.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mr Bendtsen and the other rapporteurs for their productive cooperation on this report.
We have succeeded in reaching agreement in many areas - not least, the ambition to harvest the low-hanging fruit resulting from boosting energy efficiency. There have also been areas of disagreement, however. We are not in agreement when it comes to setting ambitious and binding targets for energy efficiency.
In my view, it is crucial that we stand firm on a minimum target of 20% increased energy efficiency. That is the way forward if we want a green and sustainable economy that can create a million new jobs in Europe. However, it is crucial that these energy efficiency targets are binding for the Member States, as it is plain for all to see that the EU has recommendations and objectives in a great many areas that are never realised in practice because they are not binding.
At the same time, we have seen that binding targets do work. It is therefore obvious that this should also apply to energy efficiency measures. We know that this is easily the cheapest way of reducing CO2 emissions, guaranteeing the security of supply and, at the same time, ensuring that consumers have lower heating bills - and less expenditure on heating bills would represent progress, in particular, for the many Europeans affected by what we could term energy poverty.
People suffer from energy poverty if a relatively large proportion of their income has to be spent on heating their home. There are currently no common definitions of energy poverty, nor are there any proper political initiatives in place to reduce it. The consequences of energy poverty are disastrous. It results in the deterioration of the health and the general living conditions of low income groups. We must therefore provide cheap loans for investments in energy efficiency in private homes and we must also use the Structural Funds for this purpose.
I am looking forward to the vote tomorrow, and I hope that we can get a large majority to support the report and more forceful action to combat energy poverty.
on behalf of the ALDE Group. - Mr President, I want to pay tribute to Mr Bendtsen who has worked extremely hard on this report and cooperated closely with the shadows from other parties. He has succeeded in bringing parliamentarians together on this issue and he deserves warm congratulations.
Energy saving ticks an awful lot of boxes. First of all, climate change. Cancún has reminded us how much we need to do, and energy saving is the cheapest and easiest way of moving to a 30% reduction in greenhouse gases. Secondly, energy security. I was in Zaghreb last week discussing Croatia's accession with Liberal colleagues, and they told me that Croatia imports 50% of its energy and also uses twice as much energy as it would do if proper energy efficiency measures were in place.
Now that energy is a shared European competence under the Lisbon Treaty, energy efficiency must also be a shared responsibility.
By doing more on energy saving, we are also tackling the very practical problems that people face in their lives. Too many people are living in fuel poverty, struggling to keep warm in houses that are not properly insulated. Making homes more energy efficient puts money in people's pockets to spend in the local economy at this time of financial and economic difficulty. It would also create many thousands of jobs in the local economy.
So, given all these positive effects, it comes as a great shock to realise that the 20% energy efficiency target is the one part of the 2020 package which is currently heading for failure, as the Commissioner said. Indeed, the latest figures show that we are on target to reach only 9% of the projected 20% by 2020.
And the time has come I think for us to put up our hands and admit that we got it wrong in 2008. We should have made the target binding then, and we really need to go forward now and find ways of making it possible.
I thank the Commissioner for having given us an insight into what he is preparing for the next year. I think the time has come to make a political decision here that we have to have a binding energy saving target because without it, we are actually undermining everything else that we do on the economy, on energy security and on climate change.
Mr President, Commissioner, I would first like to congratulate the rapporteur on the quality of his work and, in principle, clearly, to support the adoption tomorrow of the report adopted in the Committee on Industry, Research and Energy.
Let us come now to the unbelievable potential associated with energy savings, a point that has been made here. Reports from the European Commission itself say that if we called a halt to our excessive energy consumption, if we reduced our energy wastage by 20%, we could create one million jobs, we could save almost EUR 1 000 per European household, and we could clearly reduce our external energy bill.
A 20% energy saving or reduction in Europe is the equivalent of 15 Nabuccos in energy terms, and we are currently missing that target. Mrs Hall made this point, and the way I see it, we have trouble calculating. If reports show today that we are far from achieving 20%, then we can evaluate the savings that we make or do not make each year. We also know that this eco-design or eco-labelling approach for cars and so on does not result in overall coherence and does enable us to obtain the results that we are seeking.
I am a little surprised at the debate that we are having here. Excuse me, Commissioner, but when you say that we have a problem in defining energy efficiency, this is perhaps true from a theoretical point of view, but the climate and energy package is very clear on the objective. It says that energy consumption must be reduced by 20% below the baseline level. This problem does not have to do with the definition of energy efficiency. There are energy levels that we need to return to - that is what the climate and energy package says.
We are told that we do not need a binding objective. We are thus making one on renewables. A few days ago, in Cancún, the European Commission negotiated a binding agreement on climate change and tried to defend the Kyoto Protocol, and in this House we are citing the arguments of the United States and China by saying: 'We will go for voluntary targets, and then, if one day we realise that they are not working, we will create binding targets'.
With regard to the report under examination, a number of Members have proposed strengthening the part on building. There is scope to take a large-scale European initiative on building, which nevertheless accounts for 40% of our energy consumption; we can go much further on renovation.
Finally, citizens are today facing the cold. They are paying very high prices for their energy. If Europe emerges from the crisis, energy will be much more expensive internationally. Citizens will be confronted with a two-fold increase in energy prices. We must move much more quickly, and I would also ask you, Commissioner, to please stress to Mr Van Rompuy that the 4 February meeting should also be a meeting about energy consumption. From this point of view, the road map that he is proposing today is outrageous.
Mr President, I would like most of all to thank the rapporteur for the very constructive and open cooperation in preparing the report. In my speech, I would like to focus on one issue. Our political group will not be able to accept the introduction of binding energy efficiency goals for the European system. First and foremost, we do not have a common methodology for measuring efficiency; too many indicators are not comparable. Goals should be set for each country separately so that the varying potential for savings is taken into account as well as current achievements in this area. I will give the example of my country - since 1990, Poland has improved its energy efficiency by 50%. Despite this, Poland remains a country of low efficiency compared to the European average. The introduction of a uniform, binding goal will be politically harmful and mean that the cost of making changes will be spread unequally between Member States.
Mr President, I would also like to begin by saying that I believe this to be a good time to table a motion to review the Action Plan on Energy Efficiency and, if there are any doubts, I believe that the debate that we are having here today will clarify things. Energy efficiency policy is absolutely fundamental in a number of sectors, from buildings to energy infrastructure, information and communications technology, transport, matters of finance, all of these issues and many more, and all other sectors. It is essential that we have coordinated and joined-up policies, because otherwise, we cannot achieve our objectives. Energy efficiency policy is also essential to enable us to combat climate change, as I have already mentioned, in connection with the reduction of emissions to which we need to respond.
We cannot have a discussion, on the one hand, in support of reducing emissions and, on the other, have another discussion relating to energy efficiency saying it is not possible. I would therefore like to make a few points that seem to me to be fundamental to this discussion. Firstly, it is important for us to set binding targets. As I have mentioned before, the situation whereby we still have voluntary criteria has simply brought us to where we are now: we cannot set binding targets because it will be impossible to achieve 20% energy efficiency by 2020, and we will tell the European public that, in the end, it was an empty promise, and that nothing of the sort is going to happen in reality, because we only achieved 9%. I believe that this is an unacceptable argument that contradicts itself, because the fact that we are not going to achieve 20% energy efficiency is precisely why we do not set binding targets to do so. If targets have this effect, they also have the effect of providing the motivation for policies and projects. If we do not want to do this, we are being cowards, and cannot depend on good will. We have to depend, unfortunately in this case, on political will.
I hope that tomorrow, the political will is leaning towards setting this target of 20% energy efficiency by 2020, and not just because achieving this will enable one million jobs to be created: new jobs, and we are not in a position where we can miss the opportunity to create jobs. What seems to be happening here with this assumption of no joint commitment is the same thing that is happening with economic policy at European level.
The European Union is showing itself to be incapable of having an economic policy for job creation. It is also showing itself to be incapable of having a common energy efficiency policy. I hope that this does not remain the case, I hope that we are successful not only in this sector, but also in the construction sector, and I sincerely hope that tomorrow, we are able to give a response that is not only coordinated and articulate, but a response to the crisis that we are experiencing.
Mr President, the negotiated revision of the action plan for energy efficiency describes many ways in which the Europe Union might contribute to fulfilling its ambition for a planned reduction in greenhouse gas volumes by 2020.
The philosophy of the submitted elaboration is based on the logical notion that we can achieve dramatic cuts in production costs and environmental pollution if we manage to handle energy rationally and if we take necessary and affordable measures to limit energy waste in all energy consumption sectors. The proposed measures do not apply only to the area of energy infrastructure, in other words, production and transmission of energy, but also to the construction sector, industrial output and transport. The measures are generally depicted as fundamental postulates, with no need to describe their expected benefit. It is undoubtedly a good thing that the EU will have a kind of summary list of measures enabling a gradual increase in energy efficiency. However, with regard to the target deadline for the EU commitment to reduce the volume of greenhouse gases produced in Europe by 20% by 2020, it would perhaps be a good idea to think about the measures, scope, cost and end result we are prepared to implement in the next 10 years within the framework of current options and powers.
I am not saying that we should give up on promoting changes or on increasing efficiency in energy production and transmission, but in view of the cost and the amount of time required for planning, design and implementation, I do not think that much will change in this area by 2020, or even in a number of other proposed measures. I therefore firmly believe that it would be a good thing if the Commission could now select measures from the previously mentioned extensive document that are feasible from an organisational, financial and timing perspective, and on which we can concentrate in order to create a strong initial impulse for the adoption of an energy handling philosophy as a component in the thinking of the specialist community at first, and the wider public later. After all, Commissioner, we are already attempting to provide support with the heating of buildings, and encouraging people to swap consumer goods or cars, so that they can purchase more efficient and better ones. Let us continue with this in a more emphatic, and perhaps more sophisticated way, and let us provide further encouragement for the introduction of new and sensible measures. In my opinion, that is the way to boost energy efficiency.
(LV) Mr President, Commissioner, ladies and gentlemen, I have a question. Who knows how much oil and gas we import in Europe? Who knows how much oil and gas we extract in Europe? The answer is that, although we do extract a certain amount in Europe itself, compared to our requirements, we import oil and gas on a massive scale from the Middle East and Russia. This dependence on imports, which is on an upward trend, also means that it is becoming increasingly difficult for us to shape relations with these third countries on an objective basis. However, ladies and gentlemen, let us reflect for a moment on what this importation of oil and gas is. What does it mean for our populations? It is, in fact, the export of Europe's money to these third countries. By importing oil and gas, we are actually exporting money.
What do we know about the future? We know that in future, the price we pay for oil and gas will only increase, for these resources are becoming ever less accessible and ever more expensive to extract. This means that in future, if we do not alter our behaviour, we shall continue to export increasing amounts of our own money out of the European Union to third countries.
Ladies and gentlemen, there is a simple way of stopping this massive export of money from the European Union, and it is extremely simple: we do it by conserving. By conserving energy. By conserving energy, we are actually gaining money, which we can invest not in third countries but in our own economies. I therefore call on all my fellow Members to support Mr Bendtsen's report on energy efficiency, which is a way in which we can actually help our own economy. Thank you for your attention.
(SV) Mr President, I, too, would like to start by thanking Mr Bendtsen. The conclusion is very clear in the report. We need binding energy efficiency targets as soon as possible, and this is important for a whole host of reasons: economic reasons and reasons relating to competition, jobs, the environment and the climate.
Commissioner Oettinger mentioned the issue of language. This relates to energy saving or energy efficiency, and the question is: what are we actually talking about? In my country, we usually say that it is stupid to let the fire go up the chimney. In other words, we should not use our energy resources in such a way that we get insufficient benefit from them. That is rather self-evident, and several of you mentioned the balance between energy production and the costs involved in production, taking risks with it and the consumption of energy. We must, of course, be as smart as possible.
How are we to measure the targets that the Commissioner mentioned? As in all other contexts where we have common ambitions at global or European level, we need to agree on a common measurement method and then decide on binding targets. What we are putting to the test right now is the inefficiency of not having binding targets and, using the step-by-step method, we are putting off making a change until the future. I think we should stop doing that and we should support Mr Bendtsen.
(DE) Mr President, Commissioner, energy efficiency has always been the biggest resource proffered to us. It is the sleeping giant with the hidden but enormous potential for the European energy economy. All that is true, and the nice thing about it is that it is so free of ideology. Above all, the approach to this issue can be technology-neutral.
All that interests us here, and it is a point that is clearly also a little divisive, is the issue of whether or not the targets are binding. I have to say, Commissioner, in this regard, that I like your two-stage approach whereby you start by trusting in the Member States and by building voluntary agreements and then, if we observe that we will not achieve the targets by 2020, we perhaps get the thumbscrews out. That is the right approach to take.
This report, by and large, moves in the right direction - there is little to criticise. There is one issue that I would like to raise, however, which is the role of the regional funds. You mentioned this issue, Commissioner. In the regional funds, together with the Cohesion Funds, we have an immense instrument in our hands in the European Union that we are not making use of. In this field of energy efficiency, we could finally create European added value which we could put to use in an innovative way to get to grips with energy efficiency in a way that has not happened in the past. As the current rapporteur for budgetary discharge for the Commission, I can see just how badly we have wasted money in the sphere of cohesion. Let us put a stop to that waste! I endorse the focus that you are giving to this issue, Commissioner Oettinger, and the fact that you are seeking to bring about greater use of these funds, including for this energy efficiency instrument. That is the only way that we will ensure that there really is cohesion, at least in the energy sector.
I feel I must warn against smear campaigns, as we saw with light bulbs and with shower heads. Such campaigns are the kind of things that alienate the citizens. We must thus ensure that we aim to achieve energy efficiency in general and that we keep this objective in mind without pursuing ideological smear campaigns that ultimately lead to the citizens losing their positive impression of the EU.
(NL) First of all, I would like to thank the rapporteur, Mr Bendtsen, for the report which he has prepared and which lays down the core of what needs to happen here.
However, let us put everything into perspective. Everyone knows that, by 2050, Europe has to reduce its greenhouse emissions either by 80% or, as we advocate, by 95%. That is an incredible challenge. Where can we make the biggest savings? The biggest savings are to be made if we consume even less energy. We would then need to import less energy, replace less energy, that is, develop fewer alternatives, and that is simply the cheapest way forward. It is therefore absurd that, while we are already aware that Europe is on course to fail to meet this very energy conservation target, we, and particularly those of us in the Commission, continue to focus on achieving reduction and renewable energy targets. This means that energy conservation, or using less energy, is a target that we are going to fail to meet.
There is so much energy that could be saved from everything around us, though. For example, from the built environment. The built environment consumes approximately 40% of our energy, 99% of which is accounted for by existing buildings. They have to be adapted to make them more energy efficient. The current rate of adaptation in Europe is 1.4% per year: in other words, it will take us more than 60 years to replace our built environment in its entirety. That will take us up to 2070 but, meanwhile, we have set ourselves targets which we have to reach by 2050!
That is exactly what this should be about: we have to ensure that we can make energy savings in the built environment, for example, in a much faster timeframe, which is why we have submitted an amendment for a European Building Initiative. It will save everyone money, it is a cheaper option, we will be preparing ourselves for the future and - most importantly - it will save people money. They will not have to spend so much on energy. Now, that is an argument that you hardly ever hear. Ultimately, however, ordinary people will have to spend less on energy. That is what this should be about!
(PL) Mr President, ever since September 2009, Europeans have been exchanging traditional light bulbs, to which they had grown accustomed, for those produced with new, energy saving technology. The need for this change was justified by energy saving slogans, and the change has taken place despite signs that the financial costs to be borne by EU citizens would be too great, particularly over such a short period of time. It is an open secret that the data presented at the time by the European Commission regarding the effects of such a change came from the advertising materials of the producers of these new-technology light bulbs, and there is a great deal of evidence to indicate that this was the case.
In the report being discussed, we can see similarly over-optimistic assumptions. Insufficient reference is made to the development differences between the EU Member States and, as a result, to the costs they will have to bear if the recommendations are implemented. If industrial plants are to make annual energy saving improvements of 2% as stated, while, at the same time, reducing greenhouse gas emissions, the result will be an increase in production costs and the transfer of production outside Europe.
(FR) Mr President, trying to make savings is a real challenge - a challenge which will enable us to reduce Europe's dependence, a challenge which will enable us to release substantial financial resources which can finance research into new forms of energy production, and a challenge which will enable us to revitalise our regions.
While the energy efficiency of buildings must be at the centre of our concerns, it is essential that the objectives and actions of the Union, like those of the Member States, focus on social housing, because the poorest must benefit the most from our energy efficiency efforts. We must put an end to this scandal of making the poorest pay the highest energy bills, while at the same time, in the name of energy efficiency, fiscal loopholes are created which allow the richest to reduce their bills while paying less tax.
A true energy efficiency policy should also mean an opportunity to sell electricity at a lower price to railways, metros and trams, as happened in France before the European directives on the single energy market prohibited it.
Thus, one of the first measures would be to abolish the single electricity market within the Union, because competition on a product such as electricity, which cannot be stored and is hard to transport, is an aberration with regard to energy efficiency.
Finally, energy efficiency will not create high quality jobs unless it is based on a genuine EU strategic industrial initiative which is free of the constraints of the free market.
(PL) Mr President, I agree with the rapporteur that greater emphasis should be placed on system innovation, such as intelligent networks, intelligent measurement systems, easier integration of renewable energy sources and also the development of a comprehensive strategy for heat generation producers and distributors. However, I believe that the greatest savings and the greatest efficiency are to be achieved by fostering the personal responsibility of every European Union citizen. Just as we learned to save water, we have to learn to respect energy and use it efficiently. All procedures for granting permission for new infrastructure should be simplified and accelerated in order to maximise potential savings.
Energy efficiency and energy security will be priorities in the upcoming Hungarian Presidency of the European Union. Poland, which will take over the Presidency from Hungary, and which has included the matter of energy security in its agenda, will also intensify the debate on modern legislative and non-legislative solutions that will allow the European energy sector to stay competitive while, at the same time, improving energy efficiency.
I have to highlight at this point that for me personally, an increasingly critical issue is the plausibility of forecasts and the quality of the PRIMES model used by the European Union, particularly in view of the failure to achieve a consensus in Cancún. This is a subject for a separate debate, but I would like to appeal now for consideration to be given to a new, post-crisis approach to the issue of consumption and energy demands in the European Union. Transport seems to be the most appropriate way to implement modern, energy efficient solutions. Energy efficiency in the European Union should be adapted in the direction of demand, which is directly tied to expenditure and changes in citizens' habits. In my opinion, changes will be brought about by measurable benefits for consumers and appropriate incentives and long-term forms of funding for manufacturers.
(IT) Mr President, ladies and gentlemen, Mr Bendtsen's report is positive for at least four reasons:
it reaffirms that energy efficiency is the most effective and fastest way to reduce greenhouse gas emissions and that a firm commitment to provide resources and investment in this area will result in economic growth and job creation for small and medium-sized enterprises;
it makes valid proposals concerning workable financial instruments and calls on the Commission to firmly focus on professional training, access to information for small and medium-sized enterprises, and the refurbishment of existing buildings;
it sets specific objectives and confirms Energy Performance Contracting as an instrument for purchasing guaranteed energy savings and a launch pad for creating jobs and reducing European citizens' bills;
lastly, the report will be all the more useful if binding emissions targets can be set without any ifs or buts.
We must make the 20% target an achievable one; we cannot let this opportunity pass us by, since it would send out an encouraging signal to Europe.
(BG) Mr President, achieving a high degree of energy efficiency is the fundamental political aim of the European Union, as it is an integral component in the overall strategy of building a competitive, low carbon economy which will stimulate business activity and improve employment by creating plenty of new jobs. With tomorrow's vote on the energy efficiency plan, the European Parliament will send a strong signal to the Commission and the Council on the need for urgent and targeted measures in this area.
In the first place, I call upon the European Commission to conduct a thorough analysis of the effectiveness of existing legislation on the renewal of the current housing stock and higher energy standards for new builds. Creating an effective energy infrastructure and developing modern technologies for vehicles are other important priorities which I hope will be part of the Commission's proposed new energy efficiency plan for 2011.
In conclusion, I would say that energy efficiency has the potential to, and must, become a profitable business. It can do this on its own and produce a high social return.
(PT) Mr President, reality shows that it is not enough to adopt an Action Plan for Energy Efficiency. An assessment needs to be made of the results of the 2006 plan, and policies put in place to help targets to be implemented, diversifying methods of increasing energy efficiency. The crisis argument cannot be used as an excuse for non-fulfilment of the 20% objective in 2020, nor for shooting down solutions for resolving the serious problem of energy poverty.
It is important to report positive experiences from other countries, not forgetting China and the United States, and to invest in the funding of measures that increase energy efficiency in buildings, in social housing, and in transport and industry. The necessary resources should be included within the EU budget to support Member States and families that have greater difficulties. Energy efficiency also increases employment, reduces poverty, and is a factor in progress and social development. We need to invest in this.
(DE) Mr President, Commissioner, you put forward a very sound plan, and Mr Bendtsen made it even better. We must succeed in breaking through the equation 'more economic growth equals more energy consumption at the same time'. This poses a particular challenge of us, as politicians, as we have normal technological progress which is, of course, characterised by the fact that we have more energy efficient products and modes of economic operation. We must succeed, however, in reducing our energy bills despite stronger economic growth. In this connection, we need to bring forward truly innovative solutions and provide the right incentives through policy. Economic history, too, has shown that those societies that enjoyed the most success over the long term were those societies that made this efficiency - whether in relation to raw materials or energy - the motto that they lived by. This is a particular challenge for us Europeans, with our high standard of living.
We need to drive forward energy efficiency if, realistically, we hope to attain our climate targets. I would also like to take the liberty of reminding you that reducing the dependence on imports of fossil fuels remains an important policy goal. In addition, the capital that is freed up as a result of the lower power bills releases a major potential for consumption which, furthermore, can contribute to our economic growth in the long term.
That said, I believe that the approach that you have chosen, which is to say, not laying down these targets in binding form, is the correct one. We should not allow ourselves to get lost in debates about definitions and problems of measurement. It is important that we chart the path forward. The Commission and the rapporteur are taking the right approach in this regard. We should indeed leave this target as non-binding, but that does not mean that we should lower our ambitions. For the reasons stated, those ambitions must continue to be set high, but choosing a path where this can only be achieved through a binding target is not the right way to go and our group will therefore be rejecting that approach.
(DE) Mr President, I would like to start by congratulating Mr Bendtsen on a very good report. Basically, I have just one comment to make, Commissioner, and that is that your background is in regional politics, in a large state in Germany, whereas mine is in local politics. We will not achieve the targets, whether binding or otherwise - and I advocate binding targets - if we do not address states, regions and communities directly and specify to them what can be done. When I think of the refurbishment of housing, transport policy - which, thank God, you repeatedly mention - and combating energy poverty, these are areas that are not regulated at the national level but essentially at the local, the regional and the municipal level. We therefore also have to be active at that level. It would be a major opportunity to win over the towns and the communities to our great European project of energy efficiency, energy saving and, of course, other areas of energy policy.
I would therefore ask that you act accordingly and perhaps also give some consideration to how we can better get through to the citizens, specifically via the towns, the communities and the regions, as that connection is absolutely vital in order to make it possible to actually get those targets accepted - binding or otherwise.
(PT) Mr President, Commissioner, energy efficiency is crucial for increasing security of supply, improving air quality, reducing emissions of greenhouse gases and increasing the competitiveness of our society. Energy efficiency means doing more with fewer resources. This report sets out an ambitious vision for energy efficiency through, for example, the introduction of individual goals and positive incentives. Important elements are introduced with regard to the modernisation of energy infrastructure, such as smart networks, energy efficiency within buildings and transport, the use of information and communication technologies, and the development of scientific research in the area of energy.
This report underlines the need to double the funding for scientific research into technological development and demonstration in the area of energy. In the area of funding, the report encourages the use of Structural Funds in support of energy efficiency, and calls for this to be made a priority within the EU budget after 2013.
In the light of the above, I would like to congratulate the rapporteur, Mr Bendtsen, for the excellent work carried out and for the balance achieved, and would invite all of you to support this important report.
(LT) Mr President, although many legislative measures have been introduced in the area of energy efficiency and saving, not all of them are producing the desired results. According to scientific research, at the current rate of progress, we will not even achieve half of the 20% target set. Therefore, it is necessary to take more binding measures and greater control in the Member States. I believe that when revising the Energy Efficiency Action Plan, the European Commission must seriously take into account the fact that the Member States are not exploiting energy saving opportunities sufficiently, which is preventing an increase in energy independence. It is also necessary for individual Member States to set binding energy efficiency targets and monitor how they are implemented, because otherwise, the huge potential for energy saving will remain untapped.
(NL) Mr President, Commissioner, I am happy to make a few comments on this report. It is an excellent report, because it will enable us to achieve a number of things simultaneously: not only environmental and CO2 reduction objectives, but also some of our production objectives and other objectives designed to ensure that we remain competitive. It will be kind on both the environment and the wallet.
Commissioner, you have also spoken of your ambition to produce an action plan within a short timeframe. Allow me, however, to make three points: my first point concerns national energy efficiency action plans. There is a great deal more scope for improvement there and they need to be examined critically by the European Commission. Commissioner, you have indicated that you will be working in two stages. The first stage will involve consultation, but with some pressure being applied, and the second will possibly involve a degree of coercion. I have insisted on pressure being brought to bear in my earlier discussions with the Commissioner and in my amendments, and I am pleased that this issue is now gaining prominence.
I have just one question for the Commissioner: will you have sufficient instruments to enable you to stay the course whilst moving into the coercion stage? Could you give us an analysis of that, now, or in the near future, or in your action plan?
My second point is about regional policy. Mr Swoboda has also spoken about this. A great deal more could be done with those funds. In most countries, the funds that are available are not even being used to improve energy efficiency. I have therefore tabled an amendment to Article 81 in order to clarify its wording. It does not always have to mean more money; it is also about spending existing resources wisely.
Lastly, my third point - and here, too, I agree with Mr Swoboda - we need to get citizens, local authorities and companies more involved in energy conservation, through measures such as quality marks, covenants with mayors and agreements with industry. In my country, the Netherlands, an agreement with industry alone has already resulted in a 2% improvement in energy efficiency a year. Now, that is a measure of what we could achieve in concrete terms! Thank you, I wish you every success, and thanks to the rapporteur.
(RO) Mr President, between 50 and 125 million European citizens are affected by energy poverty. This is why we think that priority should be given to energy savings and energy efficiency policies in the area of social housing.
Only 1% of the buildings which will be standing in 2020 will be new buildings. This is why, when discussing existing buildings, we cannot talk about binding targets without allocating sufficient financial resources. For this reason, we think that innovative funding schemes are required, as well as fiscal facilities which will make investments in energy efficiency attractive and provide long-term institutional support.
Commissioner, a meeting of the CONCERTO programme group was held recently in Parliament, five years after it was set up. Unfortunately, the 400 representatives from local and regional authorities mentioned that it is not known at local and regional level that all Member States have the opportunity to use 4% of the European Regional Development Fund allocation at national level for energy efficiency in buildings.
For this reason, I would like to end, Commissioner, by asking you to use the mid-term review to allocate a larger sum of funding to energy efficiency programmes and, in particular, to promote the opportunities to use up to 15% of the European Regional Development Fund for energy efficiency in the future financial perspective.
(IT) Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur Mr Bendtsen for his precise report.
The Commissioner opened this sitting by saying - and I agree with him - that we are somewhat rhetorical today when we talk about efficiency, that uncertainty surrounds the 20% target, given that it has already been halved, and we do not really know what we are referring to. I would add that the culture of energy saving and energy efficiency does not exist.
We therefore find ourselves in a situation and at a point where we have no option but to change. How? First, I believe that we should move towards innovation and new technologies in both areas - the energy efficiency of buildings and, above all, the energy efficiency of transport.
I would also like to focus on the importance of having sufficient resources to achieve these objectives. I believe that we have to spend in order to save. Today in Parliament, President Barroso stated that Eurobonds are not going to be used and that he has other financial instruments set aside.
Commissioner, we recently adopted a report that establishes a fund for financing energy efficiency through the use of the funds left over from the previous recovery plans. Even with a limited budget, I think the fund is highly symbolic insofar as it establishes the principle of attracting private capital in a public-private partnership (PPP) model, rationalising the funds that are already at our disposal - Cohesion Funds and others - and putting them into a container that can attract money, that, instead of giving money away, loans it through the development of major projects; it should be a revolving fund that gives meaning to all of this.
I believe this is the right system for seeking resources and ensuring that efficiency is no longer a taboo subject.
(IT) Mr President, Commissioner, ladies and gentlemen, the Energy Efficiency Action Plan should be revised in accordance with a holistic approach that combines Europe's numerous strategic policies.
While investing in energy efficiency is essential because it will help ensure that the emissions reduction targets are met by 2020, it is also important to emphasise those initiatives that will enable us to more fully exploit the EU's as yet unused energy saving potential.
I am satisfied that ample attention has been paid to the energy performance of buildings; initiatives in this regard must be undertaken at European level also. Our businesses should think again about how they can make both their production processes and their products more efficient.
Lastly, setting mandatory efficiency targets is a good thing, because without them, it will be difficult to achieve ambitious results within the EU.
(EL) Mr President, Commissioner, I should like to come back to one point: the importance of adopting a binding energy efficiency target for the European economy. Under the difficult economic conditions in a series of Member States which need powerful incentives for growth and for the protection and creation for jobs, a binding target will create a suitable investment environment for strengthening the competitiveness and export potential of European companies, especially small and medium-sized enterprises trading in energy efficiency technologies and services.
The Member States will acquire the incentives needed to strengthen those markets in each economy on which they can offer the greatest added value and create the most jobs. In addition, households, businesses and the public sector will have considerable comparative economic benefits, as they will have lower energy bills. I should therefore like to congratulate the rapporteur on his report and call on the European Commission to implement the proposals in the Bendtsen report, thereby helping our economies out of the crisis at the same time.
(DE) Mr President, Commissioner, clearly, energy efficiency is a very important subject, and naturally we have to be very economical with fossil fuels. Clearly, the key figures required need to represent a challenge, but they must also always retain an adequate sense of proportion; they always have to be realistic. They need to be efficient for society but also for the individual, and it needs to be affordable for owners. For citizens, it must be comprehensible and explicable and, above all, it must also be economically feasible for them. This is because, without public acceptance, there will be no climate protection. This aspect, in particular, is an element I find to be missing from this report.
(EL) Mr President, Commissioner, the negotiations in Cancún were relatively successful. Negotiations on climate change are progressing. Countries such as China have been waiting for the outcome from Cancún. They have been taking measures even since the failure in Copenhagen. If we do not invest in sectors such as energy performance and energy savings, we shall lose twice over. On the one hand, our households, our businesses and our public services will continue to pay absurd costs and, on the other, we risk losing the lead in the green economy in Europe.
That is why we need to think that, if we are already having trouble competing with countries such as China, how will we be able to compete in future with a green China? That is why it really is important for us to support a binding target for the European Union, in the aim of achieving 20% energy savings.
(IT) Mr President, ladies and gentlemen, the energy efficiency policies implemented so far by the various Member States for 2020 will not enable us to achieve the target of a 20% reduction in energy consumption; we will be lucky to manage 10%, which is a decidedly disappointing result.
If energy consumption continues to increase, achieving the 20% renewable energy target may also be in jeopardy, since that target is calculated as a proportion of the EU's final energy consumption. I am firmly in favour of setting a binding target for energy efficiency also, so as to ensure that Europe's climate and energy policies are mutually reinforcing.
Unfortunately, the facts suggest that counting on the goodwill of individual Member States is not going to work. The European Union must show the way with clear and effective policies and objectives. Let us stop investing in new facilities to produce more energy, and let us plough our money and our efforts into the cleanest energy in the world, energy that we can avoid using.
Lastly, I call for the adoption of Amendment 2, which calls on the Commission to launch an initiative on the energy performance of existing buildings in 2011.
(IT) Mr President, ladies and gentlemen, energy efficiency is the key word of our future economy, but it should be promoted, not imposed: the Member States must be brought on board to ensure that anyone who chooses to make his or her business or home more energy efficient is assisted in doing so.
We cannot conceive of forcing private individuals to invest without convincing or encouraging them: improving energy efficiency means helping the environment and saving resources, but in such a sensitive area as this, it is crucial to combine these choices with European policies aimed at a single European energy market.
Binding targets mean only unnecessary and very often ineffective expenditure; it is better to convince citizens, institutions and bodies that savings in this area have a bearing on people's security and quality of life, too.
(HU) Mr President, ladies and gentlemen, our position is that the root of the climate change that has a growing influence these days does not exclusively lie in the environmental pollution caused by humanity. However, we all share the responsibility to put an end to the destruction of our environment, both locally and globally, and to make efforts to restore its original, healthy state to the best of our abilities. Accordingly, the call for energy efficiency is also welcome. The buildings we use are responsible for approximately 40% of the world's energy consumption, and therefore, addressing the matter of these buildings is of exceptional importance. We must take a step towards new, zero CO2 emission properties, and we must also find a solution for the problems of upgrading existing buildings in terms of energy efficiency. Additionally, we must continuously reduce the consumption and pollutant emissions of vehicles by urging the introduction of hybrid and fully electrical technologies. I am convinced that we, as Members of this House and politicians, must lead by example when it comes to energy efficiency.
(RO) Mr President, I, too, would like to stress the importance of promoting energy efficiency as it can provide significant benefits for the whole economy. The social benefits must also be mentioned, which includes the creation of new jobs by 2020.
I think that it is vital to develop and sell new, cutting-edge energy technologies. This is the way to maintain the competitiveness of energy intensive European businesses in the face of global competition. I support reaching an agreement on a common methodology for measuring national energy efficiency targets and monitoring progress on achieving them.
I also welcome the Commission's work 'towards a single Energy network'. It ought to submit practical proposals to simplify and speed up authorisation procedures for infrastructure projects.
Mr President, thank you to Mr Bendtsen for mentioning the construction industry in his opening remarks. I would just like to bring to his attention that my report on construction products will be voted upon in January and we did discuss energy efficiency in that report, too.
However, two quick points. Mr Swoboda mentioned the importance of local authorities. I just wanted to bring to the House's attention the sensitivity at the moment, certainly in the UK, of budgetary cuts that are affecting local authorities. I think we need to bring that into the debate and the discussions which will come about.
I also want to ask a question to the Commission. In the report we talk about the importance of smart meters and it gives a date of the end of 2011 for the minimum common functionalities. Will we be able to achieve this, Commissioner? I am sorry we do not have anybody from the Presidency this evening, but I think that is important. I would also add to previous speakers in raising the issue about energy poverty, which I think all in this House would agree is vitally important to emphasise.
Mr President, honourable Members, I would like to start by endorsing Mr Swoboda's comment that implementation takes place on the spot - regionally and locally. In fact, we have manifold, mostly positive experience of refurbishment programmes - often with each euro of public money attracting six or seven euro of private investment. We will also need to examine whether our regional programmes can be involved in this. I find it difficult to imagine that a local authority would apply to the Commission directly for funding, but opening up the regional programmes to a greater extent to the vigorous refurbishment of the building stock would seem to me to be a very important step for the next funding period at the latest.
There is then also the question of an interest-rate rebate on loans. Do we want to use public structural banks to reduce the interest rates for loans relating to the refurbishment of buildings? There is also a point I would like to make in relation to building stock. It has been said a number of times that if you increase energy efficiency, you save money. That is true, but not immediately. If we look at Europe's housing stock, we can see that, on average, the required refurbishment for each dwelling - from windows, to active and passive insulation and right down to appropriate electric equipment and appropriate improvements to heating systems - would amount to EUR 30 000 to 60 000 per dwelling. You do not save the money in the first year. The result of this is that we need to invest for the next 10 years in order for energy expenditure to be reduced and reinvested for the next 40 years. In essence, this represents an intergenerational contract in reverse. Hitherto, my generation has built up enormous debts, as evinced by the currency problems we have been having. Now, for the first time, we have the opportunity to invest, through energy efficiency, so that in forthcoming decades, our children will reap the rewards via lower expenditure on energy. Can we do this? Are we ready to do so? I am counting on you. We need to lay down new priorities in relation to budgetary issues. Anyone who brings up energy efficiency refurbishment within the European budget also needs to address it from the point of view of the consequences. We will not receive any more money, so where do we want to reorganise? That will be the crucial issue in relation to this subject at the European budgetary level, too.
I have a second issue to raise as well. Two Members of this House, Messrs Jadot and Eickhout, have said that the basis is clear. I have to disagree, however: it is not clear. I say that with the decisions of the European Council on the table here. Incidentally, the last decision by the European Council from March of this year, which stated - and I quote - 'and moving towards a 20% increase in energy efficiency' is, in itself, something of a reduction in consistency. This is because 'moving towards 20%' also means that 18, 19 or 17% would also be sufficient. I am sticking by 20%, unchanged, although the European Council adopted something of a retreat from this for the first time in March. The decision of March 2007 refers to projections of energy consumption in 2020, which were to be cut by 20%.
The body that supplies Europe with studies in this regard is PRIMES. I will cite three columns of figures to show you what problems we are facing in this connection, which have not been raised so far. Italy's energy consumption for 2007 was 173 million tonnes. The projection for 2020 was a rise to 208 million tonnes, from which the 20% was then to be subtracted. That then leaves Italy roughly where it was before. The projection goes up and the 20% is subtracted.
Or let us take the example of a really small country - Luxembourg. Luxembourg's energy consumption for 2007 was 4.6 million tonnes. The forecast demand rises to 5.6 million tonnes, but that is then reduced to 4.5 million again. Or let us take Portugal as an example. The consumption for the reference year was 23.8 million tonnes, which then increases to 30 million, before being brought back down to 24 million. We urgently need to discuss the projections. This is the crucial point and it has been dealt with too briefly in the debate overall, country by country.
Many of you have risen to advocate binding targets. I am an optimist and a realist. If we in the Commission were to put forward a binding target for each Member State, these would, today, be rejected by the Member States, of which we are all also citizens. There is thus no chance of us doing so, as we would then achieve nothing at all. Perhaps a two-stage plan, where we take the Member States with us, would be more realistic and more pertinent. In such a plan, I would instruct the Member States to now create national efficiency plans on a voluntary basis, but the 20% would apply all round. If we observe in two years' time that we have not made sufficiently consistent progress, then we will issue binding targets, which the Member States would then presumably not be in a position to reject. I ask you all to examine whether this - including to the knowledge of your governments - would not perhaps be the better European route for our common targets.
Whether binding or voluntary, national action plans are required. We can examine the contents, the consistency and the impact of the plans from a policy point of view. We will also certainly not accept unchanged any plan whose contents do not meet our specifications. We would send back any such plan on a policy basis.
Thank you all very much for today. I would be happy to return here to Parliament in March in order to formally launch the debate with a proposal. The report is an excellent first step towards this.
Mr President, Commissioner, ladies and gentlemen, thank you for a constructive debate. If people are sitting and listening to this, it might seem as though there is a great deal of disagreement on energy efficiency. Binding targets or not, energy efficiency is something on which we need to take a stand. It is something that we need to do something about. I would like to point out that even though we have had a comprehensive debate on this subject - binding targets - the rapporteurs have, of course, also discussed the fact, and agreed, that it is important for us to ensure compliance with current EU legislation in this area. We have enacted legislation on a great many things. It is important that this legislation is complied with, and it is important that it is implemented. It is also important for us to take action in connection with urban development, buildings, the use of new energy technologies and in respect of a better product policy. Transport is also something that we need to take a stand on and, last but not least, it is important to get many of these energy initiatives financed in the future. From where I stand, there is still plenty of ripe fruit within reach that we have the opportunity to pick - in other words, opportunities to increase energy efficiency in Europe.
Why is it so important now? I will not repeat what my fellow Member, Mr Kariņš, from Latvia said in this context, namely, that Europe is paying out a great deal of money to both the Middle East and Russia. Could this money not be put to better use in Europe? That is not all: there is no doubt that if Europe wants to lead the way in this area, it is necessary for us to invest. The investments will, of course, bring dividends in the form of higher employment, more innovative enterprises and new jobs - in particular, jobs for our small and medium-sized enterprises in Europe.
Having said all that, I would like to thank all of those involved. I would like to thank the Commission and the relevant services. I would like to say that you have all been very willing to cooperate, and I would like to thank my own group, which has shown a great deal of trust and supported me right the way through the work on the report. I would also like to say thank you to the shadow rapporteurs for their extremely constructive cooperation, in which they also showed resistance. However, what is important now that we have come this far is that a clear signal is being sent from this Parliament to the Commission concerning the way we need to go in order to achieve energy efficiency in the future.
The debate is closed.
The vote will take place tomorrow (Wednesday, 15 December 2010).
Written statements (Rule 149)
Energy efficiency measures are vital so that the EU can achieve the targets it has set for itself for combating climate change. We have a target of cutting energy consumption by 20%. However, whereas we have directives for the other two objectives, clearly setting out how the target will be achieved, we have no such instrument for energy efficiency. This is why I insist on the need for an energy efficiency directive.
Furthermore, to be able to achieve the results we want, energy efficiency must be promoted at every level, in every national and European policy. Innovation is one of the keys to success in this respect. This is why I think that the future Research Framework Programme ought to make energy efficiency a priority.
Last but not least, I believe that public authorities must set an example in this respect and turn the buildings they own into energy efficient buildings.
In addition, Member States can promote energy efficiency through the requirements stipulated in public procurement procedures. Therefore, priority must be given to businesses which use cleaner technologies.
Finally, Member States can boost demand for green products using fiscal measures or subsidies compatible with the internal market.
The Energy Efficiency Action Plan is not a competition in which obstacles and hurdles are placed in one's way, but the start of a cultural process, a key European policy objective aimed at influencing the behaviour of individuals and businesses. It is a process that is made easier not by strict constraints that create unaffordable costs for citizens and businesses, but by real incentives; a process that is realised by means of energy infrastructure, changing urban development, products, packaging and transport. I would point out that energy efficiency is considered to be the most cost-effective way of managing greenhouse gas emissions and other emissions resulting from energy production. Furthermore, according to a study carried out by Confindustria, the General Confederation of Italian Industry, in Italy alone, energy efficiency could have a socio-economic impact on the entire national economy worth some EUR 238 billion and could increase the value of total production, with an associated rise in employment of around 1.6 million standard work units, in the period 2010-2020. I therefore consider it vital not only to channel investment into this sector, but also to ensure the effective implementation and strengthening of the European instruments available.
Energy efficiency, in the most general terms, is the restriction of individual consumption by rationalising appliance use. Essential opportunities for increasing gross energy efficiency are, however, to be found in physical and chemical industrial processes, which are based on: 1) better use of heat streams from fossil or nuclear fuels by a) transferring Carnot cycle conversion to a higher temperature and pressure, b) using appropriate recuperation of waste heat, e.g. in cogeneration processes; 2) reducing Ohm resistance during the transmission of current; 3) reducing heat resistance in heat exchangers; 4) increasing heat resistance by using insulating materials in construction; 5) reducing friction resistance; 6) reducing magnetic field losses; 7) shortening excessively long energy conversion chains.
The political goal of 3x20 by 2020 does not therefore relate merely to limiting energy use by 20% gross, for example, as a result of price increases, as this would only cause a fall in living standards, but rather by means of rationalisation, which would allow 20% more useful work to be obtained from the same amount of primary energy. Appropriate methods for Member States to evaluate the implementation of this political goal will therefore be needed.
The revision of the 2006 Energy Efficiency Action Plan is an increasingly urgent task since, in connection with the EU's 20-20-20 targets, the lack of progress is most evident in the area of energy efficiency targets. Many initiatives already point in the right direction, but the present achievements are still dwarfed by the range of unexploited possibilities. Europe has just begun to recognise its lack of progress, and has realised that it cannot afford the luxury of taking the development of energy efficiency lightly. Such investments can reduce emissions more cheaply than any other solutions, and can immediately invigorate the economy. One sign of a positive turning point is that on the basis of the European Parliament's decision, even the hitherto unused resources of the Economic Recovery Programme can be used for energy efficiency developments and green investments.
The Energy 2020 strategy published by the European Commission in November also ranks energy efficiency as the highest priority. Now it is the Bendtsen report that formulates specific recommendations as to how we could exploit our possibilities more effectively. I am glad that innovative solutions such as smart grids and ESCOs that implement investments producing a return on energy efficiency have also been included in the report. However, financing still remains the most important issue. Energy efficiency aids must be included in future long-term EU budgets as well, having particular regard to the building reconstruction programmes of the former socialist countries. This is the area where impressive savings can be realised with relatively small outlay.
Energy efficiency is one of the key priorities of the Europe 2020 strategy and the Energy Strategy for Europe 2011-2020, which also makes the submitted report highly important and topical in relation to the recent summit in Cancún. The report builds on the Energy Efficiency Action Plan from 2006, calls on the Commission to update this plan, to revise the directive on energy services and also to establish binding targets to achieve a 20% improvement in energy efficiency by 2020. The report discusses arguments for the advantages of greater energy efficiency: social (potential creation of 1 million jobs or decline in energy poverty in the EU), economic (potential energy savings of up to EUR 100 billion), strategic (retaining the competitiveness of European companies through energy savings) and, last but not least, energy security (greater energy self-sufficiency for the EU). The report includes recommendations in the area of energy infrastructure, the development of towns and buildings, information and communications products, tenders and financing. In my opinion, the role of the funding sources (the Structural Funds, the ELENA instrument of the European Investment Bank, national funds for energy efficiency, etc.) in financing energy efficiency projects is particularly important. Overall, I think that the report submitted by Mr Bendtsen contains an accurate analysis of this issue, as well as relevant recommendations on energy efficiency, and I therefore recommend approving it in its proposed form.
It is the essential interest of the EU, and of all its Member States, to make the most of as little energy as possible. In doing so, the dependency on external energy can be reduced, energy security can be increased, and so can the competitiveness of the European Union. Energy efficiency must therefore have special priority in the implementation of the Europe 2020 strategy, and the drawing of as much of the energy funds as possible should be made conditional to its principle. In accordance with the targets undertaken under the Europe 2020 strategy (from 2005 onwards), Hungary's National Action Plan envisions very serious steps in the field of both energy produced from renewable sources and energy efficiency. The Energy Efficiency Credit Fund (EHA) has been in operation since 1991, and has been lending support to the energy efficiency investments of the citizens.
Moreover, the Hungarian Government is planning to improve the energy efficiency of the biggest public sector consumers by 60% through the upgrading of public institutions (including the installation of solar collectors and the modernisation of insulation and heating systems) on the basis of the draft Complex Building Energy and Climate Protection Programme. These are great plans, but their implementation has been seriously jeopardised by the financial and economic crisis that continues to this day. Therefore, we must ask the Commission to pay serious attention to national action plans and their implementation, and to ensure that the EU directives adopted thus far are transposed into national legislation, as the implementation of the 2020 energy strategy and the achievement of the CO2 emission reduction targets can depend on this. Other than that, progress in this area can only be expected through the joint application of the appropriate financial instruments and the establishment of a suitable legislative framework.
An increase in energy efficiency contributes directly to an improvement in energy security for the whole of the EU. If changes are introduced properly, they will result in reduced emissions of pollutants. This is definitely a very positive direction for development, which supports our efforts to combat climate change. Using up-to-date technologies in the modernisation of infrastructure will also ensure financial savings and, as a result, economic growth in EU Member States. Thanks to this, as the rapporteur himself emphasises, new jobs will be created not only in urban areas but also in local markets and in the countryside. Of course, all these goals will initially require appropriate resources and investment. However, I think that it is absolutely worth ensuring that Europe has an energy saving, efficient and environmentally-friendly economy.
The European Union needs to take action to secure the future of its energy provision and protect its vital energy interests. Energy efficiency measures play a crucial role in achieving this by guaranteeing that the climate and energy targets set are achieved at the lowest possible cost. I think that wide-ranging consultations need to be initiated with local and regional representatives in order to set out well defined guidelines on energy efficiency and support must be provided in devising projects and ensuring access to the EUR 9 billion made available by the Commission via the cohesion policy. The smart use of these funds will enable us to achieve the 20% energy efficiency target, which will help, to a large degree, to meet the European Union's objectives on sustainability and competitiveness. Furthermore, decreasing consumption through energy efficiency is the most sustainable way of reducing dependency on fossil fuels and will bring about a significant drop in imports (approximately 25-26%).
Concerning the revision of the Energy Efficiency Action Plan, one of the most effective means of reducing emissions of CO2 and other gases is energy efficiency. It also has enormous benefits in the fields of job creation and economic growth. Since the adoption of the 2006 Energy Efficiency Action Plan, the economic environment has undergone significant changes. Therefore, I definitely consider the revision of EU energy efficiency policy, and its alignment with our current priorities, to be a necessary step. I am of the opinion that we should use the document evaluating the results and shortcomings of the 2006 Action Plan as the basis for this evaluation. We must do everything in order to be able to meet the 20% target set out in our Europe 2020 strategy.
While values pertaining to emissions and renewable energy sources are easily measurable, data on energy efficiency are more difficult to calculate. In this, we need the assistance of the Commission. Through the statistical data supplied by the Commission, we will be able to track the changes of our energy policy. It is commonly known that the energy efficiency of buildings also holds considerable opportunities. We must therefore urge the upgrading of our existing buildings, since the proportion of new buildings being constructed is declining. There are numerous buildings, mainly in Central European countries, which, after appropriate renovation, could have serious potential in terms of efficiency. As regards legislative measures in support of energy efficient solutions, the US and China are far ahead of us. We must do everything in order to minimise our disadvantage. The European Union and the Member States must support measures and means for increasing financing in this area.
Although the European Union has set targets for reducing energy consumption by 20% by 2020, these are not binding, unlike targets in the areas of reducing emissions and renewables. Member States are therefore not sufficiently motivated to achieve the best possible results in the area of energy efficiency. The technology and the practical processes for improving energy efficiency already exist, but since there will be no binding targets, these projects will not be properly financed and, consequently, will not be implemented. If the EU were to achieve its target by 2020, however, that would mean financial savings of up to EUR 78 billion a year. Apart from reducing dependence on imports of oil and natural gas, thereby boosting energy supply security, this would also mean significant savings for households. I consider this factor to be highly important, because the number of people living in so-called energy poverty, where electricity and gas bills swallow up most of the family budget, is currently growing. If binding targets were set, however, households could save up to EUR 1 000 annually, according to figures from the European Commission. Besides greater competitiveness, improved energy efficiency would also boost the creation of permanent jobs and would lead to a reduction in CO2 emissions of 780 million tonnes, which is more than is required under the Kyoto Protocol.
in writing. - The benefits of reducing energy consumption and dependence in Europe would be, at once, economic, environmental and political. The Energy Efficiency Action Plan therefore has far-reaching implications. I was rapporteur for the opinion of the Environment Committee on the contribution of ICT to energy efficiency, and I know that one of the most important tasks here is to facilitate the integration of renewable energy sources into the power supply. Smart grids can help to achieve this, whilst smart metering in households can make us conscious of when we can save energy and so help us to reduce consumption. The Commission needs to focus properly on these two elements in the Action Plan, and the Member States need to give their full support to installing the infrastructure needed to make it happen, if necessary, through public procurement contracts.
in writing. - Energy efficiency (EE) is the most cost-efficient measure to reduce greenhouse gas emissions. Through lower energy consumption, we are less dependent on imports of oil and gas and their varying prices. It is of crucial importance to focus investment on energy efficiency and to limit the money we spend on oil and gas imports. That money should create jobs in our SMEs, agriculture, forestry sector and industry. The Commission's estimates showed that a 20% increase in EE could potentially create as many as a million new jobs in Europe and an average household can save at least EUR 1 000 per year. A lot has been achieved since the last EEAP, but there is no evidence that the target can be met by 2020. New instruments towards boosting energy savings should be introduced at EU and national level with the emphasis on two main areas: renovation of existing buildings and measures to boost financing. Old buildings have the highest efficiency potential and the appropriate financial instruments to utilise that potential are missing. These two issues should be properly addressed in the revision of the Energy Efficiency Action Plan in order to get things moving as desired.